


Exhibit 10.8


WAIVER TO
REVOLVING CREDIT AGREEMENT




WAIVER AGREEMENT, dated as of February 17, 2015 (this “Waiver”) to the Revolving
Credit Agreement dated as of December 22, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among American Media, Inc. (the “Borrower”), JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
lenders from time to time party thereto (the "Lenders"). Capitalized terms used
and not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.
WHEREAS, pursuant to the Credit Agreement, the Lenders have extended credit to
the Borrower on the terms and conditions set forth in the Credit Agreement;
WHEREAS, the Borrower has informed the Administrative Agent and each Lender that
the Borrower has failed to furnish to the Administrative Agent (i) the financial
statements, reports and other documents as required under Section 5.01(b) of the
Credit Agreement with respect to the fiscal quarter of the Borrower ended
December 31, 2014 and (ii) the related deliverables required under Sections
5.01(c) of the Credit Agreement (collectively, the “Specified Default”).
WHEREAS, upon Borrower’s request, the Required Lenders have, subject to the
terms and conditions set forth herein, consented to waive the Specified Default
as set forth herein.
NOW, THEREFORE, the parties hereto hereby agree as follows:
Section 1.    Waivers and Consents.


(a)As of the Waiver Effective Date (as hereinafter defined), the Required
Lenders hereby waive the Specified Default until February 24, 2015 (the "Waiver
Period").


(b)Upon the expiration of the Waiver Period (and unless the Specified Default
has been previously cured), the agreement of the Required Lenders hereunder to
waive the Specified Default shall immediately terminate without the requirement
of any demand, presentment, protest, or notice of any kind, all of which the
Borrower and each other Loan Party hereby waives.


Section 2.    Conditions.


The waivers contained in Section 2 of this Waiver shall become effective on the
date (the "Waiver Effective Date") on which this Waiver has been signed by the
Borrower and the Required Lenders.


Section 3.    Counterparts.


This Waiver may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Waiver by telecopy or
electronic transmission (including in .pdf or similar format) shall be effective
as delivery of a manually executed counterpart of this Waiver.




--------------------------------------------------------------------------------




Section 4.    Applicable Law.


THIS WAIVER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS WAIVER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.
Section 5.    Headings.


Section headings herein and in the Loan Documents are included for convenience
of reference only and shall not affect the interpretation of this Waiver or any
Loan Document.
Section 6.    Effect of Waiver.


The Credit Agreement and each of the other Loan Documents are and shall continue
to be in full force and effect and are hereby in all respects ratified and
confirmed. Except as expressly set forth herein, this Waiver shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.


        




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed as of the date first above written.
AMERICAN MEDIA, INC., as Borrower
 
 
 
 
 
By:
 
/s/ Christopher Polimeni
 
 
Name: Christopher Polimeni
 
 
 
Title: Executive Vice President, Chief Financial Officer and Treasurer





SIGNATURE PAGE TO WAIVER AGREEMENT DATED AS OF February 17, 2015, AMONG AMERICAN
MEDIA, INC. AND THE LENDERS PARTY HERETO
 
 
 
 
 
Lender Name:
 
JPMORGAN CHASE BANK, N.A.
 
 
 
 
By:
 
/s/ Charles K. Holmes
 
 
Name: Charles K. Holmes
 
 
 
Title: Executive Director
 





SIGNATURE PAGE TO WAIVER AGREEMENT DATED AS OF February 17, 2015, AMONG AMERICAN
MEDIA, INC. AND THE LENDERS PARTY HERETO
 
 
 
 
 
Lender Name:
 
CREDIT SUISSE AG CAYMAN ISLANDS BRANCH
 
 
 
 
By:
 
/s/ Judith Smith
 
 
Name: Judith Smith
 
 
 
Title: Authorized Signatory
 
 
 
 
 
 
By:
 
/s/ Sean MacGregor
 
 
Name: Sean MacGregor
 
 
 
Title: Authorized Signatory
 







